EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard A. Sutkus on 2/11/22.  

Amendment to Claims
In the last line of claim 3, replace “29.0 wt.-%” with “29.0 wt.%”.

In the second to last line of claim 16, replace “optionally the propylene homopolymer” with “optionally a propylene homopolymer”.

REASONS FOR ALLOWANCE
Claims 1-13 and 16 are allowed.

Claim 3 is amended to be consistent with the other claims.

Claim 16 is amended for clarity (correct antecedent basis).  


WO 2014/100802, WO2007/147687, US 2002/0082328 and WO 2010/149529 teach similar compositions.  However, the ratio of xylene cold soluble (XCS) to xylene hot insoluble (XHU) is not taught.  XCS and XHU are defined in the originally filed specification (page 40) as the soluble fraction at 25 oC and 90 oC, respectively.  The standard on inherency is outlined in MPEP 2163.07(a) and 2112.  Therein, the standard is clear, the examiner must provide rational or evidence that to show that inherency is necessarily present in the prior art.  It is not enough that the prior art could or likely has the claimed features.  In the instant case, there is no evidence to that the claimed XCS/XHU ratio is met in the prior art.

US 2010/0267900 teaches heterophasic compositions and the XHU.  The XCS is explained but never reported.  Further, no crosslinking with peroxide is described.  

JP 2011/195706 and JPS61192752 teaches XHU but is silent on crosslinking, peroxides and heterophasic compositions.  Further, the ratio is not met.

Structure searches have been performed with the program STN Express and Scifinder; the search results are made of record. However, no additionally relevant references were retrieved.

In view of the above discussion, it is evident that the cited art does not disclose or suggest, taken alone or in combination, the subject matter in the claims. Hence the cited present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARK S KAUCHER/Primary Examiner, Art Unit 1764